                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Legacy Drilling, LLC,                   )
                                        ) ORDER FOR STATUS
                Plaintiff,              ) CONFERENCE
                                        )
        vs.                             )
                                        )
Henry Hill Oil Services LLC d/b/a Henry )
Hill Oilfield Services LLC,             )
                                        ) Case No. 1:19-cv-256
                Defendants.             )
______________________________________________________________________________

       IT IS ORDERED:

       A status conference will be held before the magistrate judge on September 1, 2020, at 10:00

a.m. The conference will be conducted via telephone conference. To participate in the conference,

counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       Dated this 5th day of February, 2020.


                                            /s/ Clare R. Hochhalter
                                            Clare R. Hochhalter, Magistrate Judge
                                            United States District Court




                                                1
2
